Per Curiam,
The orders of the court below overruling the demurrer to the libel, and granting the libellant leave to amend, etc., are the only subjects of complaint in the specifications of error before us. Thosé orders are merely interlocutory; neither of them is in any proper sense a “ final sentence or decree,” from which alone an appeal lies to this Court. The appeal was therefore unauthorized, and the same is accordingly quashed at appellant’s costs.
The result of the appeal has been an unnecessary and vexar tious delay of nearly a year in prosecuting the case to a final decree. We think the undisputed facts bring the case within the mischief intended to be remedied by the recent Act of May 19, 1897, P. L. 72, authorizing the imposition of penalties for suing out appeals merely for delay.
It is therefore ordered, on motion of appellee’s attorney, that as further costs an attorney’s fee of 125.00 be awarded against the appellant.